DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, second to last line “part when pressing the when pressing” should read “part when pressing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20100176130 by Yeong Leul Kim (hereinafter “YLKim”).
Regarding claim 1, YLKim teaches a cup lid ([0002] paper cup lid), comprising 
a lid plate (Fig 7-1, top plate 1) and a lid body (Fig 7-2, reinforcing member 3) configured around the lid plate (shown fully around), 
wherein the lid plate comprises 
a press-down part (Fig 7-2, 230 is a front portion that finger pushes) defined by a press-down fracturing line (Fig 7-3, fractured line directly adjacent is shown nearest to 3) with a closed end toward the edge of the lid plate (Fig 7-4 shows fold lines 220 of the fractured line folded with a closed end of the press-down part and near the edge of the lid plate) and an open end toward the center of the lid plate (Fig 7-4 shows tab 240 defining an open end toward the center of the lid plate); and 
a raised part (Fig 7-4, tab 240) defined by a raise-up fracturing line (Fig 7-4 shows tab 240 raised and fractured versus Figure 7-1) with a closed end toward the center of the lid plate (Fig 7-1, a closed end of 240 is towards the center of 1) and an open end toward the press-down part (Fig 7-4, an open end of 240 is toward 230), 
wherein the open ends of the press-down part and the raised part have a width difference (Fig 7-1 shows width difference between the open ends of 230 and 240) to form an overlap area (Fig 7-1, overlap area is outside of 240, wherein said area is near a folded portion shown in Fig 7-5), and 
the press-down part and the raised part are transformed as a cover piece (Fig 7-1 to Fig 7-4 shows transformation of 230 and 240 as a piece that covers differently in Fig 7-1 than Fig 7-4) and the overlap area as a connection part when pressing the press-down part (Fig 7-2 shows cited overlap area as a connection part when pressed).

Regarding claim 4, YLKim further teaches the width of the open end of the press-down part (Fig 7-4 shows tab 240 defining an open end toward the center of the lid plate) is wider than (width shown wider than) that of the raised part (Fig 7-4, an open end of 240 is toward 230), and the overlap area (Fig 7-1, overlap area is outside of 240) is inside the press-down part (inside 230) but outside the raised part (outside of 240).

Regarding claim 9, YLKim further teaches the lid body (1) and the lid plate (3) are made in one-piece ([0012] lid with sidewall formed by folding and Figure 2 confirms one-piece).

Regarding claim 10, YLKim further teaches the cup lid ([0002] paper cup lid) is made by paper or plastic material (examiner chooses “or paper”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over YLKim in view of US 2820585 issued to Nerenberg et al (hereinafter “Nerenberg”).
Regarding claim 2, YLKim further teaches a concave shape is designed at (concave shape is designed at) the raise-up fracturing line (fracture line of 240) near the closed end (Fig 7-1, a closed end of 240 is towards the center of 1),

But does not explicitly teach a split slit. 
Nerenberg, however, teaches a similar lid plate tab (Figs 1-7) wherein
a split (Fig 5, slot 13) is disposed within a raised part (Fig 3, tab 6 with lip of box edge are raised parts for the tenon), and the concave shape (concave shape of 6) is transformed as a tenon (Fig 7 shows tenon action) when pressing (when pressing) a press-down part (Fig 5, part of 5), wherein the tenon can be inserted into the split to fix a cover piece (Fig 7 shows tenon inserted thereby fixing a cover piece (6,12,5)).

The purpose of a split for the raised tab part is to maintain the parts in open position (col 2, lines 29-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid plate of YLKim with a split as taught by Nerenberg in order to beneficially allow a user to keep the part in the open position, advantageously allowing control and flexibility in dispensing contents while simultaneously allowing easier closing of the opening.

Regarding claim 3, YLKim does not explicitly teach a split between the center of the lid and the closed end of the raised part.
Nerenberg, however, teaches a similar lid plate opening (Figs 1-7) wherein 
a lid plate (Fig 3, 2) further comprises a split (Fig 5, slot 13) configured to clamp (Fig 7 and col 3, lines 44-52, “frictional engagement” clamping) the raised part (Fig 7, tab 6) and the split is between the center of the lid plate and the closed end of raised part (Fig 5, cited split 13 shown between the center of the cited lid plate 2 and a closed end of the cited raised part 6).

The purpose of a split for the raised tab part is to maintain the parts in open position (col 2, lines 29-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid plate of YLKim with a split as taught by Nerenberg in order to beneficially allow a user to keep the part in the open position, advantageously allowing control and flexibility in dispensing contents while simultaneously allowing easier closing of the opening.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over YLKim.
Regarding claim 5, YLKim further teaches a width (has a width; on a human finger scale Figure 7-2 of mm) of the overlap area (Fig 7-1, overlap area is outside of 240),

But does not explicitly teach a specific range.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to discover a width range of 4-12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 6, YLKim further teaches a length (has a length; on a human finger scale of mm Figure 7-2) of the overlap area (Fig 7-1, overlap area is outside of 240),

But does not explicitly teach a specific range.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to discover a length range of 4-8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 7, YLKim further teaches an open width (has width) of the press-down part (Fig 7-1, 230). YLKim, in the embodiment relied upon, does not teach the width is gradually reduced from the closed end to the open end.

However, YLKim teaches another embodiment (Figures 1-2) having 
an open width (width of 13) of a press-down part (Fig 1, 13) is gradually reduced from a closed end to an open end (shown gradually reduced from the closed end at the edge of the lid plate 1 to the open end toward the center of the lid plate (where 13 opens)).

The purpose of having a gradually reducing width on the press-down part is to allow the user to select their preference of hole size to drink the ideal portion through ([0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the press down part of YLKim one embodiment with a gradually reduced width as taught by YLKim another embodiment in order to beneficially allow a user to size the hole to their preference depending on their mood or physical state in the moment.

Regarding claim 8, YLKim further teaches the open width (width of 230) is different (shown to have different widths; and [0029] hole 14 size varies to user preference; on a human finger scale of mm Figure 7-2), 

But does not explicitly teach a specific range.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to discover a width range of 0.3-1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
SE 453742 – different tab shape (Fig 1a & 1d)
US 2146226 – different tab shape (Fig 3)
US 5090584 – plastic lid with split slot (Fig 4)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733